Citation Nr: 0609587	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968, and October 1972 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2003, a statement of the 
case was issued in April 2004, and a substantive appeal was 
received in April 2004.  The veteran was scheduled to attend 
a Board hearing in April 2005, however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim has been denied by the RO for lack of a 
verified stressor.  The veteran claims that he served with 
the 5th Special Forces Group in Vietnam as a parachute rigger 
and that his duties involved participation in flights in 
which he "kicked" loads of supplies to units in the field.  
He claims that the aircraft were fired upon when making these 
drops.  The veteran has requested that an attempt be made to 
verify his duties while serving in this capacity during the 
period for August 1966 to May 1967.  

The veteran's service records appear to document his 
assignment to the 5th Special Forces in Vietnam and his 
occupation as a parachute rigger.  However, the exact nature 
of his duties as well as the activities engaged in by his 
unit have not been documented.  Under the circumstances, the 
Board believes an attempt should be made to ascertain the 
nature of the veteran's assignment so that an informed 
decision can be made on the questions of whether or not the 
veteran engaged in combat or whether his claimed stressor 
involving his duties as a parachute rigger can be verified. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and furnish a copy of the 
veteran's service personnel records along 
with a request for information regarding 
the nature of the veteran's duties as a 
parachute rigger with the 5th Special 
Forces Group in Vietnam during the period 
from August 1966 to May 1967, to include 
any unit history and description of the 
duties of a parachute rigger and whether 
the unit engaged in flights which involved 
dropping supplies to units in the field 
during combat conditions. 

2.  If any information is received in 
response to the request to JSRRC, then the 
RO should review the file and determine 
if:  a)  the veteran engaged in combat 
with the enemy, or b) a claimed stress has 
otherwise been corroborated.  

3.  If, and only if, it is determined that 
the veteran either engaged in combat or a 
claimed stressor is corroborated, then the 
veteran should be scheduled for a VA PTSD 
examination.  The claims file must be made 
available to the examiner for review, and 
the examiner must be clearly informed of 
any RO finding regarding combat or a 
corroborated stressor.  If the examiner 
determines that the veteran suffers from 
PTSD, then the examiner should clearly 
indicate whether the PTSD is due to any 
verified combat or verified stressor.  

4.  After completion of the above to the 
extent warranted, the RO should review the 
expanded record and determine if service 
connection for PTSD is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

